                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHERRI HANSEN, AN INDIVIDUAL;
 A.R. (MINOR CHILD); AND L.R.                  Case No. 4:15-CV-00085-BLW
 (MINOR CHILD),
                                               MEMORANDUM DECISION AND
        Plaintiffs,                            ORDER

        v.

 U.S. BANK, NATIONAL
 ASSOCIATION; GREEN TREE
 FINANCIAL SERVICING, LLC;
 MANUFACTURED HOUSING
 CONTRACT SENIOR/SUBORDINATE
 PASS-THROUGH CERTIFICATES,
 SERIES 1998-8; HAWLEY TROXELL
 ENNIS & HAWLEY LLP; and JOHN
 DOES 1–10;

        Defendants.



                                       BACKGROUND

       Before the Court is Defendants’ Motion for Contempt of Court pursuant to Federal

Rule of Civil Procedure 70(e). (Dkt. 44.) Defense counsel Hawley Troxell Ennis &

Hawley LLP (Hawley Troxell) asks this Court for an order holding Plaintiffs’ counsel,

Troy E. Rasmussen, in contempt for failing to pay comply with this Court’s order

sanctioning Mr. Rasmussen pursuant to Rule 11 in the amount of $9,735.76. (Dkt. 37.)

Mr. Rasmussen failed to file a response to Hawley Troxell’s latest motion in violation of

District of Idaho Local Rule 7.1(c).


MEMORANDUM DECISION AND ORDER - 1
                                  LEGAL STANDARD

       “A court has wide latitude in determining whether there has been contemptuous

defiance of its order.” Gifford v. Heckler, 741 F.2d 263, 266 (9th Cir. 1984). Contempt

must be shown by clear and convincing evidence. Battaglia v. United States, 653 F.2d

419, 422 (9th Cir. 1981). “Failure to comply consists of not taking ‘all the reasonable

steps within [one’s] power to insure compliance with the order.’” Balla v. Idaho State

Board of Corrections, 869 F.2d 461, 466 (9th Cir. 1989) (quoting Sekaquaptewa v.

MacDonald, 544 F.2d 396, 406 (9th Cir. 1976)).

       “Broad equitable power [is vested in the Court] to order appropriate relief in civil

contempt proceedings,” SEC v. Hickey, 322 F.3d 1123, 1128 (9th Cir. 2003) (internal

citation omitted). When determining what sanctions to impose, the Court must consider

“the character and magnitude of the harm threatened by continued contumacy, and the

probable effectiveness of any suggested sanction in bringing about the result desired.”

United States v. United Mine Workers, 330 U.S. 258, 304 (1947).


                                      DISCUSSION

       Pursuant to District of Idaho Local Rule 7.1(e), “if an adverse party fails to timely

file any response documents … such failure may be deemed to constitute a consent to …

the granting of said motion.” Because Mr. Rasmussen has failed to file a response to

Hawley Troxell’s motion, the Court finds that he has consented to the granting of Hawley

Troxell’s motion. Id.




MEMORANDUM DECISION AND ORDER - 2
      Additionally, the Court has independently reviewed the affidavits accompanying

Hawley Troxell’s motion and finds clear and convincing evidence that Mr. Rasmussen is

in contempt of Court. In the submitted materials, Hawley Troxell repeatedly attempted to

secure the funds owed by Mr. Rasmussen but was unable to do so. (See Dkts. 44-2, 44-

3.) To the Court’s knowledge, Mr. Rasmussen still has not satisfied the terms of the May

18, 2016 order. Accordingly, clear and convincing evidence supports the conclusion that

Mr. Rasmussen is in contempt of court.

                                         ORDER

      IT IS HEREBY ORDERED:

             1. Hawley Troxell must serve a copy of this Order and the Motion for

                 Contempt (Dkt. 44) on Mr. Rasmussen on or before August 9, 2019,

                 and must file proof of service with the Court.

             2. Mr. Rasmussen must respond by filing a notice with the Court within

                 fourteen days (14) days of service.

             3. If Mr. Rasmussen timely responds, the Court will set a hearing on

                 Hawley Troxell’s Motion for Contempt. However, if Mr. Rasmussen

                 fails to respond or fails to timely respond, the Court will GRANT

                 Hawley Troxell’s Motion for Contempt. (Dkt. 44.)

                                                              DATED: July 30, 2019


                                                              75.�w�
                                                              B. Lynn Winmill
                                                              United States District Judge




MEMORANDUM DECISION AND ORDER - 3
